Citation Nr: 0330320	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  95-16 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for chondromalacia of the right knee.  

2.  Entitlement to a disability rating greater than 10 
percent for chondromalacia of the left knee.  

3.  Entitlement to an effective date earlier than November 
21, 1990 for the award of a 100 percent disability rating for 
schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from October 1978 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Francisco, California.  Thereafter, the claims folder was 
transferred on several occasions to different ROs.  It is 
currently managed from the RO in Oakland, California.    

The Board notes that the veteran also appealed the April 1992 
rating decision with respect to a determination as to 
permanency of his service-connected psychiatric disability.  
That matter was resolved in the veteran's favor in a 
September 2000 rating decision.  Therefore, the issue is not 
currently before the Board.   

Finally, the Board observes that the RO adjudicated the 
veteran as incompetent in a June 2002 rating decision.  
However, review of the materials following the determination 
suggests that the RO has not been able to contact the veteran 
in order to name a fiduciary for purposes of payment of VA 
benefits.  Absent a duly appointed fiduciary, the veteran 
remains the named appellant in this appeal.   


REMAND

The veteran seeks an increased rating for each service-
connected knee disability.  Review of the claims folder 
reveals that the veteran's last VA examination was conducted 
in May 1993, more than 10 years ago.  Although he failed to 
report for several VA examinations scheduled during the 
intervening years, it is not clear from the claims folder 
whether the notice to report for the examinations was sent to 
his last address of record.  However, in June 2003, the RO 
received a notice from Napa State Hospital indicating that 
the veteran had been admitted there in April 2003, providing 
an address to which the veteran's correspondence should be 
sent, and advising that VA would be notified when he veteran 
was discharged.  The claims folder reveals no notice from 
Napa State Hospital that the veteran has been discharged.  
Accordingly, the RO should be able to locate the veteran for 
purposes of arranging an examination for evaluation of the 
bilateral knee disability, to be performed either at a VA 
facility or at Napa State Hospital.  If the veteran has been 
discharged, facility personnel should be able to provide the 
RO with the veteran's current location.  

On a related matter, the Board notes that the veteran failed 
to report for a Board hearing in Washington, DC scheduled in 
September 2003.  However, the July 2003 letter notifying the 
veteran of the time and date of the hearing was not sent to 
the address provided by Napa State Hospital in its June 2003 
letter.  Although the letter was not returned to the Board as 
undeliverable, it is not clear whether the veteran received 
notice of the hearing.  On remand, if the veteran can be 
located, the RO should attempt to clarify his wishes 
concerning a Board hearing.  

The veteran also seeks an effective date earlier than 
November 21, 1990 for the award of a 100 percent rating for 
service-connected schizoaffective disorder.  In an April 1994 
statement, the veteran's representative raised the issue of 
clear and unmistakable error (CUE) in the August 1985 rating 
decision that denied an increased disability rating for 
schizoaffective disorder, then evaluated as 50 percent 
disabling.  The RO has not adjudicated this claim.  Clearly, 
a favorable determination on the claim will significantly 
impact the issue of the appropriate effective date for the 
100 percent rating for schizoaffective disorder, such that 
the claims are inextricably intertwined.  Claims that are so 
related to each other should not be subject to piecemeal 
decision-making or appellate litigation.  See Smith v. Gober, 
236 F.3d 1370 (Fed. Cir. 2001); Parker v. Brown, 7 Vet. App. 
116 (1994).  Therefore, appellate consideration of the issue 
of entitlement to an effective date earlier than November 21, 
1990 for the award of a 100 percent rating for 
schizoaffective disorder is deferred pending adjudication of 
the claim of CUE in the August 1985 rating decision.  

Finally, the Board observes that there are deficiencies in 
the notice provided to the veteran concerning the changes in 
the law effected by the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
(regulations promulgated to implement the statutory changes).  
The VCAA provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information or evidence 
should be provided by the claimant and what information or 
evidence VA will attempt to obtain on the claimant's behalf. 
Id.  Review of the claims folder fails to reveal notice from 
the RO to the veteran that complies with VCAA requirements.  
That is, the June 2003 letter provides notice as to the 
evidence needed to substantiate the claim for an increased 
rating only; it does not address the requirements for 
prevailing on the claim for an earlier effective date.   See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Additionally, the Board notes that, in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the U.S. 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
It found that the 
30-day period provided in 38 C.F.R. § 3.159(b)(1) to respond 
to a VCAA duty to notify letter is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  The RO's 
June 2003 VCAA letter provides a 30-day period for reply.  On 
remand, the RO must clarify for the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact Napa State 
Hospital, 2100 Napa Vallejo Highway, 
Napa, CA 94558 to determine whether the 
veteran remains hospitalized following 
his admission in April 2003.  If not, the 
RO should inquire as to the veteran's 
current address, if known.  All attempts 
to locate the veteran should be fully 
documented in the claims folder. 

2.  Once a current address is 
established, the RO should take steps to 
comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate each claim on appeal and of 
what information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  In addition, the RO must review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  It should allow the 
appropriate period of time for reply.  

The RO should also ask the veteran 
whether he still desires a Board hearing.  

3.  Also once a current address is 
established, the RO should arrange for an 
orthopedic examination to determine the 
current severity of the veteran's 
chondromalacia of the right and left 
knees.  If the veteran remains 
hospitalized at Napa State Hospital, the 
RO should inquire as to whether the 
examination could be conducted at that 
facility.  The examiner is asked to 
identify and describe any current right 
and left knee symptomatology, including 
any functional loss associated with each 
due to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  
 
4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

5.  The RO should adjudicate the claim of 
clear and unmistakable error in the 
August 1985 rating decision.  It should 
provide the veteran and his 
representative notice of its decision as 
required by law and regulation.  

6.  After completing any other necessary 
action, the RO should readjudicate the 
issues on appeal.  If the disposition of 
either claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


